                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 THE STATE OF MISSISSIPPI, EX REL.                 )
 JIM HOOD, ATTORNEY GENERAL                        )
 FOR THE STATE OF MISSISSIPPI                      )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    No.: 3:08-CV-780-CWR-LRA
                                                   )
 ENTERGY MISSISSIPPI, INC., ET AL.                 )
                                                   )
         Defendants.                               )
                                                   )

                      MOTION TO COMPEL AND FOR RELATED RELIEF

       Defendants Entergy Mississippi, Inc., Entergy Corporation, Entergy Services, Inc.

and Entergy Power, Inc. respectfully move this Court: (1) to compel Plaintiff to submit its

pre-trial Proposed Findings of Fact and Conclusions of Law no later than noon on April 1,

2019; (2) to continue the start of trial until April 3, 2019; and (3) to require that Plaintiff’s post-

trial Proposed Findings of Fact and Conclusions of Law be submitted three days before

Defendants submit their post-trial Proposed Findings of Fact and Conclusions of Law. In

support of this motion Defendants state the following:

       1.       This relief is needed so that Plaintiff is not advantaged, and Defendants are

not prejudiced, by Plaintiff’s blatant disregard of the Court’s March 27, 2019 deadline for

submission of pre-trial Proposed Findings of Fact and Conclusions of Law. That deadline

was explicitly set by this Court’s March 1, 2019 minute entry on the docket:           “Minute Entry

for proceedings held before District Judge Carlton W. Reeves: Pretrial Conference held on

3/1/2019. Bench Trial is set for April 1, 2019. Parties were hereby directed to submit their

Exhibit and Witness Lists, Final Pretrial Order and Proposed Findings of Fact and
Conclusion of Law by March 27, 2019. (TRS) (Entered: 03/01/2019).” (Emphasis

added.) Indeed, before the trial was initially to be held on November 5, 2018, this Court had

likewise given notice of the general requirement that “[a]ll parties trying bench trials must

submit proposed findings of fact and conclusions of law no later than three (3) days before

the trial.” Doc. 321 at 2 (emphasis added).

       2.        On March 27, 2019, Defendants timely submitted their pre-trial Proposed

Findings of Fact and Conclusions of Law. Plaintiff did not, and still has not. Accordingly,

Plaintiff now has a roadmap of Defendants’ case, and Defendants do not have a roadmap

of Plaintiff’s case. Moreover, to the extent Plaintiff files its Proposed Findings of Fact and

Conclusions of Law now, it has the advantage of being able explicitly or implicitly to tailor

that document to address Defendants’ March 27 filing.

            3.   Left   unaddressed,     this       situation   will   substantially   prejudice

Defendants. Accordingly, Defendants respectfully move for an order: (1) requiring Plaintiff

to submit its pre-trial Proposed Findings of Fact and Conclusions of Law no later than noon

on April 1, 2019; (2) continuing the start of trial until April 3, 2019; and (3) requiring that

Plaintiff’s post-trial Proposed Findings of Fact and Conclusions of Law be submitted three

days before Defendants submit their post-trial Proposed Findings of Fact and Conclusions

of Law.

       4.        Because of the nature of the relief requested and the circumstances of this

motion, Defendants do not believe that a memorandum of law is required to support this

motion.     If Defendants are mistaken and the Court so directs, Defendants will file a

memorandum promptly.


       Respectfully submitted, this 29th day of March, 2019.



                                                2
                                             Respectfully submitted,

                                             ENTERGY MISSISSIPPI, INC.,
                                             ENTERGY CORPORATION,
                                             ENTERGY SERVICES, INC. and
                                             ENTERGY POWER, INC., Defendants

                                             By /s/ Roy D. Campbell, III
                                                Roy D. Campbell, III (MSB 5562)
                                                J. William Manuel (MSB 9891)
                                                Alicia N. Netterville (MSB 105055)
                                                BRADLEY ARANT BOULT
                                                   CUMMINGS LLP
                                                One Jackson Place
                                                188 East Capitol Street, Suite 400
                                                P.O. Box 1789
                                                Jackson, MS 39215-1789
                                                Telephone: (601) 948-8000
                                                Facsimile: (601) 948-3000
                                                rcampbell@bradley.com
                                                wmanuel@bradley.com
                                                anetterville@bradley.com



OF COUNSEL:

Tianna H. Raby, MSB #100256
Christopher R. Shaw, MSB #100393
ENTERGY MISSISSIPPI, INC.
308 E. Pearl Street, Suite 700 (39201)
Mail Unit M-ELEC-4A
P.O. Box 1640
Jackson, MS 39215-1640
(601) 969-2656 – Telephone
(601) 969-2696 – Facsimile
traby@entergy.com
cshaw4@entergy.com

John A. Braymer, Pro Hac Vice
Associate General Counsel
ENTERGY SERVICES, INC.
639 Loyola Avenue, Suite 2600
New Orleans, LA 70133
(504) 576-6822 - Telephone
jbrayme@entergy.com



                                         3
James L. Robertson, MSB #5612
Charles E. Ross, MSB #5683
Rebecca Hawkins, MSB #8786
WISE CARTER CHILD & CARAWAY, P.A.
Post Office Box 651
Jackson, MS 39205-0651
(601) 968-5534 – Telephone
(601) 944-7738 – Facsimile
jlr@wisecarter.com
cer@wisecarter.com
rwh@wisecarter.com

Kathleen M. Sullivan, Pro Hac Vice
Sanford I. Weisburst, Pro Hac Vice
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Ave., 22nd Floor
New York, NY 10010
Telephone: (212) 849-7000
Facsimile: (212) 849-7100
kathleensullivan@quinnemanuel.com
sandyweisburst@quinnemanuel.com

Mark Strain, Pro Hac Vice
Jay Breedveld, Pro Hac Vice
Duggins Wren Mann & Romero
600 Congress Ave., Suite 1900
Austin, TX 78701
Telephone: (512) 744-9300
Facsimile: (512) 744-9399
mstrain@dwmrlaw.com
jbreedveld@dwmrlaw.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that I have this day electronically filed the foregoing with the Clerk of
the Court using the ECF system which will send notification of such filing to all counsel of
record.

          This the 29th day of March, 2019.


                                                    /s/ Roy D. Campbell, III
                                                    OF COUNSEL




                                               4
4831-3026-7280.1
